DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1-20 are still pending in the present application. 

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in during a telephone conversation with J King, Attorney of Record, on 4/9/2021.


3.	The application has been amended as follows:
IN THE CLAIMS

1 (Currently Amended)
A method performed by a monitoring system, comprising:
receiving, from at least one sensor in an area, an identifying characteristic associated with a user and a location, wherein the location comprises the area and a surrounding environment, wherein the identifying characteristic comprises at least one of a wireless identifier of a device associated with the user and a feature associated with the user;
capable of receiving the broadcast of the identifying characteristic, where the receipt of the identifying characteristic includes a GPS tag, the network of devices comprising the at least one sensor and at least one other device of at least one other user outside both of the area and the location, wherein the network of devices comprises devices not in the location at the time the user was in the area, wherein the network of devices is selected based upon an expected location of the user with respect to the area, the expected location and the time of flight geographic location being determined based upon a time of flight of the user from the area in which the identifying characteristic was received;
thereafter receiving, from at least one device outside the area of the at least one sensor and within the network of devices and at the network, an indication of detection of the identifying characteristic, the GPS tag, and the at least one additional identifying characteristic of the user at a position near the at least one device; and
performing, responsive to the indication, an action, wherein the action comprises identifying the user is a target individual based upon searching a data source to determine the at least one additional identifying characteristic of the user is associated with information from the data source and sending an alert 

11 (Currently Amended)
An information handling device of a monitoring system, comprising:
a display device;
a processor;
a memory device that stores instructions executable by the processor to:
receive, from at least one sensor in an area, an identifying characteristic associated with a user and a location, wherein the location comprises the area and a surrounding environment, wherein the identifying characteristic comprises at least one of a wireless identifier of a device associated with the user and a feature associated with the user;
broadcast the identifying characteristic, the wireless identifier, and instructions relating to capturing at least one additional identifying characteristic of the user to a network of devices, wherein the network of devices comprises a plurality of devices within a time of flight geographic region capable of receiving the broadcast of the identifying characteristic, where the receipt of this identifying characteristic includes a GPS tag, the network of devices comprising the at least one sensor and at least one other device of at least one other user outside 
thereafter receive, from at least one device outside the area of the at least one sensor and within the network of devices and at the network, an indication of detection of the identifying characteristic, the GPS tag, and the at least one additional identifying characteristic of the user at a position near the at least one device; and
perform, responsive to the indication, an action, wherein the action comprises identifying the user is a target individual based upon searching a data source to determine the at least one additional identifying characteristic of the user is associated with information from the data source and sending an alert notification to a third device, wherein the notification transmits at least a portion of the additional identifying characteristic.

20 (Currently Amended)
A product for a monitoring system comprising:
a storage device having code stored therewith, the code being executable by a processor and comprising:

code that broadcasts the identifying characteristic, the wireless identifier, and instructions relating to capturing at least one additional identifying characteristic of the user to a network of devices, wherein the network of devices comprises a plurality of devices within a time of flight geographic region capable of receiving the broadcast of the identifying characteristic, where the receipt of this identifying characteristic includes a GPS tag, the network of devices comprising the at least one sensor and at least one other device of at least one other user outside both of the area and the location, wherein the network of devices comprises devices not in the location at the time the user was in the area, wherein the network of devices is selected based upon an expected location of the user with respect to the area, the expected location and the time of flight geographic location being determined based upon a time of flight of the user from the area in which the identifying characteristic was received;
the GPS tag, and the at least one additional identifying characteristic of the user at a position near the at least one device; and
code that performs, responsive to the indication, an action, wherein the action comprises identifying the user is a target individual based upon searching a data source to determine the at least one additional identifying characteristic of the user is associated with information from the data source and sending an alert notification to a third device, wherein the notification transmits at least a portion of the additional identifying characteristic.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1-20 are allowed in view of the Examiner’s amendment made above. 
 	
With respect to claim 1 the most pertinent prior art of record:
Vazirani (US PG Publication 2019/0035242) teaches a method, comprising:
receiving, from at least one sensor, in an area, an identifying characteristic associated with a user and a location, wherein the location comprises the area and surrounding environment,
wherein the identifying characteristic comprises at least one of a wireless identifier of a device associated with the user and a feature associated with the user;
	broadcasting the identifying characteristic and instructions relating to capturing at least one additional identifying characteristic of the user to a network of devices,
the network of devices comprising the at least one sensor and at least one other device of at least one other user outside both of the area and the location,
wherein the network of devices comprises devices not in the location at the time the user was in the area,
wherein the network of devices is selected based upon an expected location of the user with respect to the area;
thereafter receiving, from at least one device outside the area of the at least one sensor and within the network of devices and at the network, an indication of detection of the identifying characteristic and the at least one additional identifying characteristic of the user at a position near the at least one device; and
performing, responsive to the indication, an action.


However, Vazirani and Bietz, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations of claim 1, including:
a method performed by a monitoring system, comprising:
broadcasting the identifying characteristic, the wireless identifier, and instructions relating to capturing at least one additional identifying characteristic of the user to a network of devices, wherein the network of devices comprises a plurality of devices within a time of flight geographic region capable of receiving the broadcast of the identifying characteristic, where the receipt of the identifying characteristic includes a GPS tag;
thereafter receiving, from at least one device outside the area of the at least one sensor and within the network of devices and at the network, an indication of detection of the identifying characteristic, the GPS tag, and the at least one additional identifying characteristic of the user at a position near the at least one device; and
performing, responsive to the indication, an action, wherein the action comprises identifying the user is a target individual based upon searching a data source to determine the at least one additional identifying characteristic of the user is associated with information from the data source and sending 

With respect to claim 11 
Vazirani (US PG Publication 2019/0035242) teaches
an information handling device, comprising:
a display device;
a processor;
a memory device that stores instructions executable by the processor to:
	receive, from at least one sensor, in an area, an identifying characteristic associated with a user
and a location,
wherein the location comprises the area and surrounding environment,
wherein the identifying characteristic comprises at least one of a wireless identifier of a device associated with the user
and 
a feature associated with the user;
	broadcast the identifying characteristic and instructions relating to capturing at least one additional identifying characteristic of the user to a network of devices,
the network of devices comprising the at least one sensor and at least one other device of at least one other user outside both of the area and the location,

wherein the network of devices is selected based upon an expected location of the user with respect to the area;
	thereafter receive, from at least one device outside the area of the at least one sensor and within the network of devices and at the network, an indication of detection of the identifying characteristic and the at least one additional identifying characteristic of the user at a position near the at least one device; and
	perform, responsive to the indication, an action.
Bietz teaches 
the expected location being based upon a time of flight of the user from the location in which the identifying characteristic was received.
which the identifying characteristic was received.
However, Vazirani and Bietz, whether taken alone or in combination, do not teach or suggest the following novel features, when combined with the rest of the limitations of claim 11, including
 an information handling device of a monitoring system, to:
broadcast the identifying characteristic, the wireless identifier, and instructions relating to capturing at least one additional identifying characteristic of the user to a network of devices, wherein the network of devices comprises a plurality of devices within a time of flight geographic region capable of receiving the broadcast of the identifying characteristic, where the receipt of this identifying characteristic includes a GPS tag;

perform, responsive to the indication, an action, wherein the action comprises identifying the user is a target individual based upon searching a data source to determine the at least one additional identifying characteristic of the user is associated with information from the data source and sending an alert notification to a third device, wherein the notification transmits at least a portion of the additional identifying characteristic
With respect to claim 20 
Vazirani (US PG Publication 2019/0035242) teaches
a product comprising:
	a storage device having code stored therewith, the code being executable by the processor and comprising:
code that receives, from at least one sensor, in an area, an identifying characteristic associated with a user
 and 
a location, 
wherein the location comprises the area and surrounding environment,
wherein the identifying characteristic comprises at least one of a wireless identifier of a device associated with the user 

a feature associated with the user;
	code that broadcasts the identifying characteristic and instructions relating to capturing at least one additional identifying characteristic of the user to a network of devices,
the network of devices comprising the at least one sensor and at least one other device of at least one other user outside both of the area and the location,
wherein the network of devices comprises devices not in the location at the time the user was in the area,
wherein the network of devices is selected based upon an expected location of the user with respect to the area;
	code that thereafter receives, from at least one device outside the area of the at least one sensor and within the network of devices and at the network, an indication of detection of the identifying characteristic and the at least one additional identifying characteristic of the user at a position near the at least one device; and
	code that performs, responsive to the indication, an action.
Bietz teaches the expected location being based upon a time of flight of the user from the location in which the identifying characteristic was received.



which the identifying characteristic was received.
However, Vazirani and Bietz, whether taken alone or in combination, do not teach or suggest the following novel features, when combined with the rest of the limitations of claim  20, including a product of a monitoring system comprising:
code that broadcasts the identifying characteristic, the wireless identifier, and instructions relating to capturing at least one additional identifying characteristic of the user to a network of devices, wherein the network of devices comprises a plurality of devices within a time of flight geographic region capable of receiving the broadcast of the identifying characteristic, where the receipt of this identifying characteristic includes a GPS tag;
code that thereafter receives, from at least one device outside the area of the at least one sensor and within the network of devices and at the network, an indication of detection of the identifying characteristic, the GPS tag, and the at least one additional identifying characteristic of the user at a position near the at least one device; and
code that performs, responsive to the indication, an action, wherein the action comprises identifying the user is a target individual based upon searching a data source to determine the at least one additional identifying characteristic of the user is associated with information from the data source and sending an alert notification to a third device, wherein the notification transmits at least a portion of the additional identifying characteristic.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641





/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641